Citation Nr: 0831089	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-13 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for arthritis (to include rheumatoid arthritis and 
osteoarthritis).

2.  Entitlement to service connection for arthritis (to 
include rheumatoid arthritis and osteoarthritis). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the veteran's request to reopen 
his claim seeking entitlement to service connection for 
rheumatoid arthritis.  The veteran appealed that decision, and 
the case was referred to the Board for appellate review.  

As is discussed more fully below, prior to any consideration 
of the veteran's claim on the merits, the Board is first 
required to consider the issue of finality.  See 38 U.S.C.A. 
§§ 7104(b), 5108 (West 2002); see also Barnett v. Brown, 8 
Vet. App. 1 (1995).  

Furthermore, in reading the record in the light most favorable 
to the veteran, the Board has broadened the veteran's claim to 
include not only rheumatoid arthritis, which the veteran 
specifically claimed, but also osteoarthritis which was 
suggested by evidence in the record.  Therefore, the issue on 
appeal has been recharacterized as shown above to reflect the 
necessity of determining if new and material evidence has been 
submitted, and to broaden the veteran's claim to include both 
types of arthritis suggested by the evidence of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed July 2004 rating decision denied the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis.

3.  The evidence received since the July 2004 rating decision, 
by itself, or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the veteran's claim of entitlement to service 
connection for arthritis.

4.  Arthritis, including rheumatoid arthritis and 
osteoarthritis, did not manifest in service or within one year 
thereafter, and has not been shown to be causally or 
etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, which denied the veteran's 
claim of entitlement to service connection for rheumatoid 
arthritis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the July 2004 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for rheumatoid arthritis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(c), 20.1105 (2007).

3.  Arthritis, including rheumatoid arthritis and 
osteoarthritis, was not incurred in active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service connection claim, VA is required 
to review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his claim.  19 Vet. App. 473 
(2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The Board finds that the VA's duty to notify was satisfied by 
a letter sent to the veteran in November 2005.  The letter 
addressed all the required notice elements, specifically 
noting the evidence necessary to substantiate the claim, the 
evidence VA would seek to obtain, and the evidence the veteran 
was expected to provide, and was sent prior to the initial 
unfavorable decision by VA in April 2006.  An additional 
supplemental notice compliant with the requirements of 
Dingess, addressing the relevant rating criteria and effective 
date provisions, was mailed to the veteran in March 2006.

The November 2005 notice letter also included the requirements 
for reopening the case based on new and material evidence.  
Specifically, the November 2005 notice letter explained that 
in order to be considered new and material, evidence cannot 
simply be repetitive or cumulative of the evidence previously 
submitted, and must raise a reasonable possibility of 
substantiating the claim.  The November 2005 notice letter 
stated that the veteran's claim was previously denied because 
there was no evidence of diagnosis or treatment of rheumatoid 
arthritis while in service.  In the event there was any 
deficiency in the notice provided to the veteran related to 
new and material evidence, such error was harmless given that 
the Board has granted the veteran's request to reopen his 
claim of entitlement to service connection for rheumatoid 
arthritis.  Furthermore, subsequent to the November 2005 
notice letter, the veteran has been afforded the opportunity 
to submit evidence and argument as to the merits of his 
underlying claim, and has done so.  Therefore, the Board finds 
that VA has fulfilled its statutory duty to notify the 
veteran.

VA also has a duty to assist the veteran in the development of 
a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, VA obtained 
the veteran's service treatment records and private treatment 
records.  Additionally, the veteran was afforded a VA 
examination in September 2005, the conclusions of which were 
confirmed by an VA opinion in November 2005.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the January 2007 
statement of the case (SOC) as well as a supplemental 
statements of the case (SSOC) in May 2007 and September 2007.  
The SOC and SSOCs specified the reasons for the continuing 
denial of the veteran's claim and, in so doing, informed him 
of the evidence that was still required to substantiate his 
claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As VA has already met all notice and assistance obligations to 
the appellant, the Board finds that there is no prejudice to 
the appellant by the Board proceeding to address the merits of 
this claim in this decision.


Law and Analysis

A.  New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

The procedural history of this case requires some explanation.  
The veteran filed a claim of entitlement to service connection 
for the residuals of rheumatic fever in December 1959.  In the 
December 1959 request for VA examination, the RO specified 
that the veteran was claiming a heart condition and arthritis 
as residuals of the rheumatic fever the veteran experienced 
while in service.  Upon examination, the March 1960 VA 
examiner found no evidence of rheumatoid arthritis at that 
time, but did note a heart murmur.  The RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of rheumatic fever in a March 1960 rating decision, 
but found the veteran's condition to be 0% disabling at that 
time.  

In November 2003, the veteran filed a claim of entitlement to 
service connection for rheumatic fever, rheumatoid arthritis, 
and unspecified heart conditions.  In January 2004, the RO 
sent the veteran a letter indicating that they were unable to 
locate his claims file, and requesting his assistance in 
locating and/or rebuilding the file.  On the basis of the 
documents that were available at the time, the RO issued a 
rating decision denying all of the veteran's claims in July 
2004, stating that there was no evidence the claimed 
conditions either occurred in or were caused by service.  A 
notice of disagreement (NOD) was filed by the veteran's 
representative on the veteran's behalf in October 2004 noting 
the veteran's service connection for the residuals of 
rheumatic fever in May 1960, and the multiple documents in the 
veteran's service treatment records indicating that the 
veteran was diagnosed with and treated for arthritis while in 
service.  The RO issued a SOC in October 2004, affirming the 
denial of all of the veteran's claims, and specifically 
requesting that the veteran provide copies of any service 
treatment records that were in his possession.  

At some point after October 2004, the RO located the veteran's 
original claims file and associated the documentation of the 
current claim.  In November 2004, the veteran's accredited 
representative sent a complete copy of the veteran's claims 
file to the RO, but did not file a Form 9, or otherwise 
attempt to perfect the veteran's appeal.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In July 2005, one year 
after the veteran was notified of the RO's adverse rating 
decision, the RO's decision became final.

The veteran submitted a Form 9 in August 2005, and a letter 
claiming the RO's decisions to deny service connection for 
rheumatic fever, rheumatoid arthritis, and a heart condition, 
were clearly contradicted by the medical evidence in his 
service treatment records.  Because the July 2004 rating 
decision had become final, the RO recharacterized the 
veteran's Form 9 as a request to reopen his claims.  

In an April 2006 rating decision, the RO found clear and 
unmistakable error in the July 2004 denial of the veteran's 
claims for entitlement to service connection for rheumatic 
fever and a heart condition.  The RO declined, however, to 
reopen the veteran's claim of entitlement to service 
connection for rheumatoid arthritis, finding that the evidence 
submitted was not new and material.  Insofar as the veteran's 
claims file now includes records of the veteran's claims from 
1960, 1977, and 2004, it appears that at some point, the 
veteran's original claims file was located, and the newer 
claims were added to the original file.  However, it is clear 
from the RO's decisions that the RO was not in possession of 
the complete file when it issued the rating decision in July 
2004 and the SOC in October 2004.  

Regardless of what the RO has done in cases such as this, "the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Although this claim does not involve a prior 
final denial by the Board but rather by the RO, the United 
States Court of Veterans Appeals (Court) has held that the 
same statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.

With these considerations, the Board has reviewed the evidence 
received since the final July 2004 rating decision.  After 
reviewing the record, the Board finds that the evidence 
received since the final July 2004 rating decision is new and 
material.

The evidence associated with the veteran's claims file 
subsequent to the July 2004 decision includes, but is not 
limited to, service treatment records.  Though these records 
were originally associated with the claims file prior to the 
RO's issuance of a decision on the veteran's claim in March 
1960, because the original claims file was misplaced, these 
records were not considered by the RO in deciding the 
veteran's claims in 2004.  As the records contained in the 
original claims file are relevant service department records 
that existed, but were not considered by the RO at the time of 
the July 2004 adjudication, the Board finds that the recovered 
records are new and material evidence requiring that the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis be reopened.  See 38 C.F.R. § 3.156(c).    

Furthermore, several of the veteran's newly obtained service 
medical records do indicate that at one time the veteran was 
diagnosed with rheumatoid arthritis while in service.  As the 
veteran's claim was previously denied because the records 
considered by VA included no evidence of diagnosis or 
treatment of rheumatoid arthritis while in service, the new 
records are probative of the issue upon which the previous 
denial was based.  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Board is prohibited from weighing the relative value of the 
new evidence in making its decision to reopen.  See id.  
Therefore, this evidence is new and material, requiring the 
reopening of the veteran's claim of entitlement to service 
connection for rheumatoid arthritis. 

New and material evidence having been received, the Board 
concludes that the veteran's claim for entitlement to service 
connection for rheumatoid arthritis must be reopened.  To that 
extent only, the appeal is granted.



B.  Service Connection for Arthritis

As discussed above, VA has satisfied its duty to inform and 
assist the veteran at every stage in this case.  Therefore, 
the veteran will not be prejudiced as a result of the Board's 
proceeding to the merits of his claim for entitlement to 
service connection for arthritis.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing that 
the disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (2007).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.")

In this case, the veteran has consistently claimed entitlement 
to service connection for rheumatoid arthritis.  However, 
recent medical records indicate that the veteran is currently 
suffering from osteoarthritis.  These disorders are 
distinctive from one another, each characterized by its own 
symptoms and etiology.  

Rheumatoid arthritis is a chronic systemic disease primarily 
of the joints, marked by inflammatory changes of the synovial 
membranes and articular structures and by muscle atrophy and 
rarefaction of the bones.  The cause of rheumatoid arthritis 
is unknown, but autoimmune mechanism and virus infection have 
been postulated.  Dorland's Illustrated Medical Dictionary 
152, 159 (31st ed. 2007).  Osteoarthritis is a noninflammatory 
degenerative joint disease seen mainly in older persons, 
characterized by degeneration of the articular cartilage.  
Osteoarthritis is accompanied by pain, usually after prolonged 
activity, and stiffness, particularly in the morning or with 
inactivity.   Osteoarthritis is also called degenerative 
arthritis, hypertrophic arthritis, and degenerative joint 
disease.  Id. at 1365.

 In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for arthritis.

The Board notes that the veteran was hospitalized during his 
military service, on February 4, 1955, after he complained of 
swollen and painful joints in his hands, knees, and ankles.  
At that time, the examiner noted an undetermined diagnosis of 
rheumatoid arthritis.  However, this diagnosis was 
subsequently changed to rheumatic fever on February 14, 1955.  
After his discharge to active duty in June 1955, the veteran 
complained of aching legs in May 17, 1956; a sore elbow and 
low back pain in August 8, 1956; ganglion cysts on his hands 
in October 1956, January 1957, and July 1957; and a sore back 
in October 1956.  However, the veteran's October 1957 
discharge examination report indicates that his upper and 
lower extremities and spine appeared normal upon examination.  
No other musculoskeletal complaints or defects were noted at 
that time.  Furthermore, finding no disabilities, the 
discharge examiner assigned the veteran all ones in his 
physical profile block, indicating the highest degree of 
medical fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on a 
scale of 1 (high level of fitness and consequently is 
medically fit for any military assignment) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  Based 
on the foregoing, the Board finds that the veteran did not 
develop chronic arthritis during his military service.  

The Board further notes that the veteran was not diagnosed 
with arthritis for many years after his military service.  The 
record on appeal contains the VA examinations from March 1960 
and September 2005, and medical records from June 1977 to July 
1977, August 1990, and April 2002 to March 2006.  The veteran 
complained of joint pain at his March 1960 VA examination, but 
the examiner did not diagnose any disability at that time.  
While receiving treatment for a heart condition in June to 
July 1977, the veteran did not complain of any joint pain.  
The first diagnosis of degenerative joint disease available in 
the record was made in June 2002.  Subsequent to June 2002, 
the veteran has been consistently diagnosed  with and treated 
for degenerative joint disease.  The Board notes, however, 
that the veteran's post-service medical records are entirely 
negative for any diagnosis of rheumatoid arthritis.   

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest diagnosis of 
degenerative joint disease, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first diagnosis of degenerative joint disease is itself 
evidence which tends to show that the disability did not have 
its onset in service or for many years thereafter.
  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability and 
thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  After reviewing 
the record, the Board concludes that the veteran did not 
develop arthritis in service, or within one year thereafter.  

As previously noted, the veteran was afforded a VA examination 
in March 1960.  At the examination the veteran complained of 
aching and swelling in his ankles, metatarsals, metacarpals 
and interphalangeal joints, sometimes accompanied by a high 
temperature, when the weather was bad.  X-rays of the 
veteran's hands taken at the time of the March 1960 VA 
examination revealed a deformity of the tuft of the distal 
phalanx of the right thumb, but noted that the deformity was 
due to old trauma.  No other deformities were noted on the 
veteran's x-rays.  Upon examination, the physician noted no 
evidence of any impaired circulation.  The examiner further 
noted that the function was normal throughout all the 
veteran's joints, with no crepitation, swelling or redness.  
The examiner further stated that the veteran exhibited no 
restriction of motion and no evidence of muscular atrophy at 
that time.  The March 1960 VA examiner specifically concluded 
that rheumatoid arthritis was not found at the time of the 
March 1960 examination.  Though not specifically addressed, 
there is no indication in the examiner's report that the 
veteran was suffering from osteoarthritis at the time of the 
March 1960 VA examination.

At a VA examination in September 2005, the veteran complained 
of painful, stiff, and swollen joints occurring weekly in his 
hands, hips and knees.  The veteran's current disabilities 
were assessed by the examiner who concluded that the veteran's 
arthritis was not related to the veteran's rheumatic fever in 
service.  The examiner noted the veteran's history of chronic 
arthritis, but noted that rheumatic fever does not induce 
long-term arthritic conditions.  The examiner further stated 
that there is no relationship between rheumatoid arthritis 
(immune system disease) and rheumatic fever (bacterial 
infection).  The veteran's claims file was not available for 
the examiner's review at the time of the examination.  

The claims file was subsequently forwarded to the examiner 
that conducted the September 2005 examination for review.  In 
a November 2005 addendum to the September 2005 examination 
report, the examiner noted that the veteran's service 
treatment records confirmed the prior diagnosis and 
explanation of the veteran's condition given in the original 
examination report.  The opinion of the VA examiner is also 
consistent with the other medical evidence of record, wherein 
the veteran is diagnosed with degenerative joint disease, but 
not rheumatoid arthritis.  

As shown above, the veteran's swollen and painful joints 
during service were attributable to the rheumatic fever; 
however, the evidence does not demonstrate that the veteran's 
these symptoms were a manifestation of a chronic arthritic 
condition.  The record reflects that the veteran's swelling of 
his wrists, ankles, and knees resolved during his in-service 
hospitalization.  The veteran's subsequent complaints for 
aching legs, a sore back, and cysts on his hands after his 
release from the hospital did not involve the same joints as 
those effected by rheumatic fever, nor were any of the 
veteran's subsequent in-service complaints attributed to 
rheumatic fever.  Post service medical records also do not 
show any recurrence of rheumatic fever.  As discussed above, 
the veteran's normal exit examination and lack of continuity 
of symptomatology after service weigh against finding that the 
veteran's in-service rheumatic fever caused any residual or 
chronic arthritis.  See Cahall v. Brown, 7 Vet. App. 232, 236 
(1994); see also 38 C.F.R. §3.303(b) ("For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the 
time....").  

The finding that the swollen and painful joints were 
associated with the veteran's in-service rheumatic fever 
rather than a separate chronic arthritic condition is further 
supported by the conclusions of the March 1960 and September 
2005 VA examiners.  At the time of the March 1960 VA 
examination, the examiner found no stigmata of active 
rheumatic fever in the veteran's skin or joints, and no 
abnormalities of the veteran's extremities.  The September 
2005 VA examiner definitively stated that rheumatic fever does 
not induce long-term arthritic conditions.  As such, the Board 
concludes that the veteran's current arthritis is not causally 
related to his in-service rheumatic fever.

The veteran asserts that he currently suffers from rheumatoid 
arthritis caused by the rheumatic fever he contracted while in 
the military.  Though the veteran may attest to symptoms his 
has experienced, he is not competent to opine on the diagnosis 
or etiology of his disability.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As there is no indication in the record 
that the veteran has specialized medical training, the Board 
must conclude that as a layperson, he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board assigns no probative 
value to the veteran's assertion that he is currently 
suffering from rheumatoid arthritis that was caused by illness 
during his military service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for 
VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of diagnosed rheumatoid arthritis, service connection 
may not be granted.  See Degmetich, 104 F. 3d 1328.  The 
veteran's representative has demonstrated actual knowledge of 
the necessity of submitting a current diagnosis of the claimed 
condition.  It is apparent from the representative's argument 
submitted with the VA Form 646, that he clearly understood the 
deficiency of the veteran's claim.  The Board notes that if 
such evidence supporting the veteran's claim were available, 
it is reasonable to expect that the veteran and/or his 
representative would have submitted it to VA in support of his 
claim.  As there is no evidence of a current diagnosis of 
rheumatoid arthritis, service connection for rheumatoid 
arthritis must be denied.

Furthermore, there is no medical evidence of record suggesting 
that the veteran's diagnosed degenerative joint disease is in 
any way causally or etiologically related to any event, injury 
or disease experienced by the veteran during his military 
service.  The lack of any such nexus was specifically 
addressed by the September 2005 VA examiner who noted that 
rheumatic fever does not induce long-term arthritic 
conditions.  As there is no evidence of record contradicting 
the conclusions of the September 2005 VA examiner except for 
the lay assertions of the veteran noted above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
arthritis.

After careful consideration of the evidence of record under 
the laws and regulations as set forth above, the Board 
concludes that the veteran is not entitled to service 
connection for arthritis.  Though the veteran has been 
diagnosed with degenerative joint disease, there is no 
competent medical evidence of record that the veteran has ever 
been diagnosed with, or is currently suffering from rheumatoid 
arthritis.  The arthritis-like symptoms the veteran suffered 
during service were the result of rheumatic fever, and were 
acute and transitory.  Furthermore, the veteran's currently 
diagnosed osteoarthritis has not been linked by competent 
medical evidence to any event, injury or disease suffered by 
the veteran in service.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Therefore, the veteran's claim of entitlement to 
service connection for arthritis must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been submitted, the veteran's 
request to reopen his claim of entitlement to service 
connection for rheumatoid arthritis, is reopened, and to this 
extent only, the appeal is granted.

Entitlement to service connection for arthritis, including 
rheumatoid arthritis and osteoarthritis, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


